DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a first position detection determiner to determine if detection of the preceding vehicle is made based on the first position”.  This lacks structure to accommodate a step of “detecting the preceding vehicle”.  The claim recites only detecting first and second positions of an object.  

Claim 1 recites “a same vehicle determiner to determine if the first and second positions are included in the same preceding vehicle”.  It is unclear what this means.  The claims make a point to distinguish the object and vehicle as separate entities within 

Claim 1 recites “a designator to designate”.  It is not clear what function “designating” comprises.  The recited information has already been detecting in the calculating steps, and it is unclear what additional function and structure “designating” provides.  

Claim 1 recites a conditional of “continuously designating a second calculated information” only when “detection of the preceding vehicle is currently not made based on the first position but the first and second positions had been previously detected in the same preceding vehicle during a previous control cycle”.  The conditional statement lacks definiteness as it does not provide for what occurs when the detection is not made based on the first position and the first and second positions were NOT previously detected in the same preceding vehicle.  

Claim 1 recites “a previous control cycle”.  It is not clear what this comprises.  There is no recitation of a current control cycle.  There is no recitation of what a “control cycle” comprises.  

Claim 8 recites “determining if detection of the preceding vehicle is made based on the first position”.  The method lacks a step of “detecting the preceding vehicle”.  The 
Subsequent limitations such as the “calculating” steps rely upon detection of a preceding vehicle which has not been recited.

Claim 8 recites steps of “designating”.  It is not clear what function “designating” comprises.  The recited information has already been detecting in the calculating steps, and it is unclear what additional function “designating” provides.  

Claim 8 recites a conditional of “continuously designating a second calculated information” only when “detection of the preceding vehicle is currently not made based on the first position but the first and second positions had been previously detected in the same preceding vehicle during a previous control cycle”.  The conditional statement lacks definiteness as it does not provide for what occurs when the detection is not made based on the first position and the first and second positions were NOT previously detected in the same preceding vehicle.  

Claim 8 recites “a previous control cycle”.  It is not clear what this comprises.  There is no recitation of a current control cycle.  There is no recitation of what a “control cycle” comprises.  



Additional claims are rejected at least for their dependence upon a rejected base claim.  

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for indication of allowable subject matter: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose “the calculated information designator continuously designating second calculated information at least including one of a relative speed, a relative distance and a lateral position of the preceding vehicle detected based on the second position when detection of the preceding vehicle is currently not made based on the first position but the first and second positions had been previously detected in the same preceding vehicle during a previous control cycle”
The prior art as cited in the Notice of References Cited discloses several embodiments of sensor fusion for vehicular control systems wherein first and second sensor data having higher and lower relative reliability (radar and camera) are used to detect the presence of a preceding vehicle and whether the two data sets correlate with one another.  The prior art fails to disclose the claimed condition as highlighted above, in which the second (lower reliability) position data is utilized “when detection of the preceding vehicle is currently not made based on the first position but the first and second positions had been previously detected in the same preceding vehicle during a previous control cycle”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PETER M BYTHROW/Primary Examiner, Art Unit 3648